        Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 1 of 6. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

                                                    )
FAMILY HEALTH PHYSICAL                              )   Civil Action No.
MEDICINE, LLC, individually and as the              )
representative of a class of similarly-situated     )
persons,                                            )
                                                    )   CLASS ACTION
       Plaintiff,                                   )
                                                    )
v.                                                  )   COMPLAINT
                                                    )
BROOKDALE SENIOR LIVING, INC.,                      )
                                                    )
        Defendant.                                  )


       Pursuant to Rules 7 and 8 of the Federal Rules of Civil Procedure, Plaintiff Family Health

Physical Medicine, LLC (“Family Health”) alleges the following against Defendant Brookdale

Senior Living, Inc. (“Brookdale Senior Living”).

                                              PARTIES

       1.      Family     Health    is   an    Ohio      corporation   that   operates   a   physical

medicine/chiropractic clinic in Alliance, Ohio.

       2.      Brookdale Senior Living is a Delaware corporation with its principal place of

business in Tennessee.

       3.      Brookdale Senior Living is a for-profit corporation that derives revenue from the

operation of assisted living facilities in Ohio.

       4.      Brookdale Senior Living owns and/or operates the assisted living facility located

at 1277 South Sawburg Ave. in Alliance, Ohio 44601.

                                                   FACTS

       5.      On July 12, 2019, Family Health received a document on its fax machine (“the
            Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 2 of 6. PageID #: 2




Brookdale Fax”) touting the facility located at 1277 South Sawburg Ave. in Alliance, Ohio

44601 (“the Brookdale Alliance facility”).

        6.       The Brookdale Fax invited recipients to tour the facility “to meet our staff”, “learn

more about how we will serve your clients,” and offered “a complimentary pizza to-go” to entice

the recipients to accept the invitation.

        7.       The Brookdale Fax, which was not addressed to anyone, was targeted at medical

providers such as Family Health to generate referrals or other interest in the Brookdale Alliance

facility.

        8.       The Brookdale Fax was transmitted to Family Health’s fax number and received

by Family Health’s fax machine. Upon receiving this transmission, Family Health’s fax machine

printed the Brookdale fax onto paper using ink and toner.

                     CLAIM FOR RELIEF – VIOLATION OF THE TCPA

        9.       47 U.S.C. § 227 is a federal law that is commonly known as the Telephone

Consumer Protection Act (“TCPA”) or Junk Fax Prevention Act (“JFPA”).

        10.      The TCPA generally prohibits the sending of unsolicited advertisements via

facsimile. Specifically, 47 U.S.C. § 227(b)(1)(C) states, in part, as follows:

                 It shall be unlawful for any person . . . to use any telephone
                 facsimile machine, computer or other device to send, to a
                 telephone facsimile machine, an unsolicited advertisement
                 unless— (i) the unsolicited advertisement is from a sender with an
                 established business relationship with the sender . . . and (iii) the
                 unsolicited advertisement contains a notice meeting the
                 requirements under paragraph (2)(D).

        11.      47 U.S.C. § 227(a)(5) of the TCPA defines the term “unsolicited advertisement”

as follows:

                 The term ‘unsolicited advertisement’ means any material
                 advertising the commercial availability or quality of any property,



                                                   2
        Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 3 of 6. PageID #: 3




               goods, or services which is transmitted to any person without that
               person’s prior express invitation or permission, in writing or
               otherwise.

       12.     Paragraph (b)(2)(D) of the TCPA sets forth the requirements for an opt-out notice

on fax advertisements. These requirements include, among others, that “the notice is clear and

conspicuous and on the first page of the unsolicited advertisement” and that “the notice states

that the recipient may make a request to the sender of the unsolicited advertisement not to send

any future unsolicited advertisements to a telephone facsimile machine and that failure to

comply, within the shortest reasonable time, . . . is unlawful.”

       13.     The Brookdale Fax advertised the commercial availability and/or quality of the

services of Brookdale Senior Living in regard to the Brookdale Alliance facility.

       14.     Brookdale Senior Living did not obtain express permission from Family Health

before transmitting the Brookdale Fax to the fax number/fax machine of Family Health.

       15.     The Brookdale Fax did not contain a notice that met the requirements of

Paragraph (b)(2)(D) of the TCPA.

                               CLASS ACTION ALLEGATIONS

       16.     Family Health brings this action on behalf of the following persons: “All persons

who (1) on or after four years prior to the filing of this action; (2) were sent the Brookdale Fax or

similar material; (3) via facsimile; (4) and for whom Brookdale Senior Living has no documents

purporting to show the intended recipient’s express permission to receive facsimile

advertisements from Brookdale Senior Living. The persons who meet these criteria are the

“putative class members”.




                                                  3
        Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 4 of 6. PageID #: 4




       17.     Numerosity: Based on information, belief, and the appearance of the Brookdale

Fax, Brookdale Senior Living sent the Brookdale Fax to numerous persons via their fax

numbers/fax machines.

       18.     Commonality: Common questions of law and fact apply to the claims of the

putative class members. These include the following:

               (a)    Whether the Brookdale Fax is an “unsolicited
                      advertisement” within the meaning of the TCPA;

               (b)    Whether Brookdale Senior Living is the “sender” of the
                      Brookdale Fax within the meaning of the TCPA;

               (c)    Whether Brookdale Senior Living obtained “express
                      invitation or permission” within the meaning of the TCPA
                      from the recipients of the Brookdale Fax prior to
                      transmitting it to them via their fax numbers/fax machines;

               (d)    Whether the Brookdale Fax contained an opt-out notice that
                      complied with the requirements of the TCPA; and

               (e)    Whether Brookdale Senior Living sent the Brookdale Fax
                      intentionally, was aware of the TCPA at the time, and/or
                      violated the TCPA knowingly.

       20.     Typicality: Family Health has the same claim under the same federal statute as the

other putative class members for their receipt of the Brookdale Fax (and any similar facsimiles).

Family Health also has the same damages as the other putative class members for the alleged

violation(s) of the TCPA by Brookdale Senior Living.

       21.     Adequacy: Family Health has no interests in conflict with the putative class

members, has the resources and inclination to prosecute this action to completion, and has

retained experienced and competent counsel to assist it in doing so.

       22.     Predominance: The questions of law and fact common to the putative class

members predominate over any questions affecting only individual members because:




                                                4
        Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 5 of 6. PageID #: 5




              (a)     Family Health’s claim depends on the same factual and
                      legal issues as the claims of the other putative class
                      members;

              (b)     the evidence supporting Brookdale Senior Living’s likely
                      defenses will come solely from Brookdale Senior Living’s
                      own records and will not require any information or
                      inquiries from individual class members;

              (c)     the damages for the alleged violation(s) of the TCPA by
                      Brookdale Senior Living are set by statute and, therefore,
                      will be the same for each and every member of the putative
                      class; and

              (d)     the identity of the putative class members can be readily
                      ascertained from Brookdale Senior Living’s computer,
                      phone, or other business records.

       23.    Superiority: A class action would be superior to individual actions by the putative

class members for the following reasons:

              (a)     the damages suffered by any one class member are too low
                      to justify a stand-alone, individual lawsuit;

              (b)     the TCPA contains no provision for awarding attorney fees.
                      As such, individual claimants would, as a practical matter,
                      have to proceed pro se against a large, sophisticated
                      defendant;

              (c)     many of the putative class members are, like Family
                      Health, non-natural entities that would not be permitted to
                      proceed in court pro se; and

              (d)     the evidence concerning each of the putative class
                      member’s claims is so similar that the adjudication of each
                      on an individual basis would be repetitive, inefficient, and
                      wasteful.

       WHEREFORE, Plaintiff Family Health Physical Medicine, LLC demands judgment in its

favor and against Defendant Brookdale Senior Living, Inc. as follows:

       (1)    that the Court adjudge and decree that the present case may be maintained
              as a class action, appoint Family Health as the representative of the class,
              and appoint counsel for Family Health as counsel for the class;



                                               5
Case: 5:21-cv-00997-JRA Doc #: 1 Filed: 05/13/21 6 of 6. PageID #: 6




(2)   that the Court award the statutory damages provided by the TCPA to
      Family Health and the other members of the class for each violation of the
      TCPA by Brookdale Senior Living; and

(3)   that the Court award Family Health an incentive award, pre-judgment
      interest, post-judgment interest, attorney fees, treble damages, costs, and
      such other relief as may be just and proper.


                                    Respectfully submitted,


                                    /s/ Matthew E. Stubbs
                                    GEORGE D. JONSON
                                    MATTHEW W. STUBBS
                                    MONTGOMERY JONSON LLP
                                    600 Vine Street, Suite 2650
                                    Cincinnati, OH 45202
                                    Telephone:     (513) 241-4722
                                    Facsimile:     (513) 768-9227
                                    Email:         gjonson@mojolaw.com
                                                   mstubbs@mojolaw.com




                                       6
